Citation Nr: 0836392	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  05-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1943 to 
November 1945 and January 1951 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDINGS OF FACT

1.  A chronic disability of the feet was not documented 
during the veteran's first period of active service.

2.  The evidence of record establishes that the veteran was 
diagnosed as having bilateral pes planus prior to his second 
period service in January 1951; and it did not worsen during 
that period.

3.  The competent medical evidence of record fails to 
demonstrate that a bilateral foot disorder, to include pes 
planus, hallux valgus, and hammertoes, is related to a period 
of active military service.


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.304, 3.306 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a bilateral foot disorder, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, an August 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection for a bilateral foot disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally, the letter did not specifically list examples 
of the types of evidence the veteran could submit to support 
his service connection claim; however, it informed him that 
to make a service connection determination the RO required 
evidence of a current disability and medical evidence that 
the disability was incurred in or aggravated by service.  The 
veteran was fully informed of the requirements to establish a 
service connection claim in the May 2005 statement of the 
case which was followed by a June 2005 rating decision re-
adjudicating his claim.  The veteran was represented by an 
accredited veterans' service organization throughout the 
processing of his claim.  See Dingess, 19 Vet. App. 473; see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  

The August 2003 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  In this regard, the 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  

The veteran's identified private medical records, VA medical 
records, and VA examination report have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The National 
Personnel Records Center (NPRC) indicated in a May 2005 
letter that the veteran's service medical records were not 
obtainable and were presumed destroyed in a 1973 fire.  
Because the veteran's service medical records are presumed 
destroyed, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty of 
the Board to consider the applicability of the benefit of the 
doubt, to assist the claimant in developing a claim, and to 
explain its decision when the veteran's medical records have 
been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111 (West 2002).  Thus, veterans 
are presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained- 
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulation provides expressly 
that the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," 38 C.F.R. § 3.304(b), and 
that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions,"  Id. at (b)(1).

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111;  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  However, if a preexisting 
disorder is noted upon entry into service, the veteran cannot 
claim service connection for that disorder, but the veteran 
may bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports." 38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a) (2002). In contrast, a flare-up of symptoms, in 
the absence of an increase in the underlying severity, does 
not constitute aggravation of the disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to establish an increase 
in severity.  See Jensen, 19 F.3d at 1417.  Such increase 
must be shown through independent medical evidence.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  If there is no evidence 
of injury, complaints, or treatment of the preexisting 
disability in service, an increase in severity has not been 
shown.  However, should such increase be established, 
aggravation is presumed to be the result of service, unless 
rebutted by clear and unmistakable evidence.  38 U.S.C.A. § 
1111; Wagner, supra; see also VAOPGCPREC 3-03 (July 16, 
2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the 
rebuttal standard attaches.  Cotant v. Principi, 17 Vet. App. 
116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt, 1 Vet. App. 292.

As to the first element of Hickson, there is competent 
medical evidence of a current bilateral foot disorder.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  A review of the 
record shows various diagnoses including hallux valgus 
deformity of the right great toe with the second toe crossed 
over the top; multiple nontender calluses of the bilateral 
feet at the forefoot, bilateral tips of fourth toes, and left 
third toe; bilateral pes planus; and hammertoes.

As to the second element of Hickson, the Board notes that the 
veteran reported that a horse stepped on his left foot during 
service.  He also claims that he received treatment for his 
feet in Bath, England in June or July of 1944 for infected 
blisters due to ill-fitting combat boots.  He further 
maintains that he received treatment for foot problems in 
February or March 1951, and that he was allowed to wear Army 
oxfords instead of combat boots for a period of time due to 
the condition of his feet.  

There are no service treatment records pertaining to the 
veteran's first period of service.  However, given the nature 
of his complaints and the circumstances of his service, the 
Board accepts the veteran's statements as to experiencing 
foot pain during his first period service.  38 U.S.C.A. 
§ 1154(a) (2002).  With respect to his second period of 
service, the only available medical evidence consists of a 
report of the veteran's August 1952 service separation 
examination.  That report documents that the veteran 
complained of bilateral foot pain, and that he was assessed 
as having calluses of both feet, moderately painful.  The 
examining physician noted that the veteran gave a history of 
receiving treatment for calluses through his family 
physician.  No findings were made with regard to pes planus, 
hammertoes, or a hallux valgus deformity.  Nevertheless, 
given the essential absence of service treatment records, the 
Board will finds there is sufficient evidence of complaints 
and/or treatment for foot pain during his second period of 
service.  

It is important to note at this juncture that the veteran 
contacted VA in August 1950 (between his two period of 
service) with complaints of foot trouble, and that a VA 
Hospital report, dated in August 1950, diagnosed him as 
having pes planus and advised him to wear supports.  
Therefore, while pes planus was not documented during his 
second period of service, to include his 1952 service 
discharge examination, the Board finds sufficient evidence to 
establish that the veteran had a preexisting disability of 
the feet (pes planus) prior to re-entering service in January 
1951.  The Board therefore finds that the presumption of 
soundness does not attach to his second period of active 
service.  The veteran clearly and unmistakably had a 
disability of the feet prior to service entrance.

In finding that the veteran's pes planus preexisted his 
second period of service, the Board must now consider whether 
the veteran's preexisting pes planus was "made worse" by his 
second period of service.  There is also a question as to 
whether the veteran's pes planus had its onset during his 
first period of service and whether his currently diagnosed 
hallux valgus deformity and hammertoes had their onset during 
either period of service.

There is no evidence of record that indicates further 
diagnosis or treatment for pes planus, hammertoes, or hallux 
valgus deformity while in service.  Further, while there is 
evidence that the veteran complained of foot pain as result 
of calluses when he was discharged in 1952, there is no 
indication that these complaints were in any way associated 
with his pes planus.  Put another way, there is no evidence 
that the veteran's pes planus had its onset during his first 
period of service or that there was an increase in severity 
of the veteran's pes planus during service.  However, 
assuming arguendo that the veteran's complaints calluses at 
discharge in 1952 represented an increase in severity of his 
preexisting pes planus, the Board's finds there is clear and 
unmistakable evidence that the veteran's preexisting pes 
planus was not aggravated during service, and that the 
preponderance of the evidence is against the finding that the 
veteran's pes planus, hammertoes, or hallux valgus were 
caused or aggravated by his active service.

Recognition is given to a February 2004 private physician's 
note that included the opinion that the veteran's foot bunion 
and hammertoe were "aggravated by and perhaps originated 
from long marches in World War II."  No rationale was 
provided, however.  There is also no indication that that the 
physician's opinion was based on review the claims file.  

By contrast, a February 2005 VA feet examination report 
included the opinion that the veteran's current pes planus, 
hammertoes, and hallux valgus were not due to an inservice 
event, injury, or disease.  She observed that service 
treatment records failed to document treatment for these 
conditions.  Acknowledging that the service discharge 
examination documented moderately painful calluses on both 
feet, the examiner found those complaints to be insufficient 
evidence to support the claim for service connection.  
Emphasis was placed on the fact that there was an absence of 
medical treatment records for these conditions (pes planus, 
hammertoes, and hallux valgus deformity) for almost 50 years 
since service.  

The Board finds the February 2005 VA examiner's opinion to be 
more probative than the February 2004 private physician's 
opinion because the VA examiner obtained a history from the 
veteran, conducted a thorough examination of the veteran, 
reviewed the claims file, and provided detailed reasoning for 
the nexus opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion); see also Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998) (the failure of the physician to provide a 
basis for an opinion goes to the weight or credibility of the 
evidence).  The Board may appropriately favor the opinion of 
one competent medical authority over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); see also Madden v. Brown, 125 F.3d 
1477, 1481 (Fed. Cir. 1997) (holding that the Board must 
assess the credibility and probative value of the medical 
evidence in the record).  

Moreover, the medical evidence of record is negative for 
treatment or diagnosis of a bilateral foot disorder from 
August 1950 to March 1999.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Indeed, the 
United States Court of Appeals for the Federal Circuit has 
held that a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000). 

Consideration has also been given to the lay evidence 
provided.  In an August 2004 lay statement, the veteran's 
wife stated that the veteran experienced chronic foot 
problems since his tour of duty in World War II due to ill-
fitting combat shoes which caused blisters.  She also stated 
that he received special shoes during the Korean War and saw 
a podiatrist regularly "for years."  In a June 2005 lay 
statement, the veteran's friend stated that the veteran was 
treated for foot problems after he came back from World War 
II and that foot problems continued when he returned to 
service in the Korean War.  He stated that the veteran had 
foot problems "to this date."  At the March 2005 Decision 
Review Officer hearing, the veteran testified that his 
bilateral foot disorder was incurred during his World War II 
service and further aggravated by his Korean War service.  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, a disorder that was indicated in the medical record 
to exist years after service, or a finding that one disorder 
is related to another disorder, is not a condition capable of 
lay diagnosis.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Here, while the veteran is clearly competent to 
state that he experienced painful in service and post 
service, he is clearly not competent to diagnosis himself as 
having pes planus, hallux valgus, and hammertoes.  

In any event, the Board finds that the aforementioned lay 
statements are outweighed by the service, post-service 
treatment records (showing no treatment or diagnosis for pes 
planus, hallux valgus deformity, or hammertoes until 1999), 
and the VA medical opinion cited above.  The Board finds it 
to be particularly significant the veteran first filed a 
claim for service connection for a bilateral foot disorder in 
August 2003, over fifty years after leaving service.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim).  Accordingly, service connection 
for a bilateral foot disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as a bilateral foot disorder 
has not been shown by the competent medical evidence of 
record to be related to active service, the preponderance of 
the evidence is against the veteran's claim and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a bilateral foot disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


